COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Thomas Wayne Florence v. The State of Texas

Appellate case number:    01-11-00822-CR

Trial court case number: 10CR1217

Trial court:              56th District Court of Galveston County, Texas

      The trial court’s findings of fact and conclusions of law complying with our Order of
Abatement have been filed in this Court. Therefore, we order the appeal reinstated.
       Pursuant to the trial court’s findings of fact and conclusions of law, appellant is permitted
to proceed in this appeal pro se.
        The complete record has been filed in this Court. Appellant’s brief is due 30 days from
the date of this order. See TEX. R. APP. P. 38.6(a). Appellee’s brief will be due 30 days from the
date that appellant’s brief is filed. See id. 38.6(b). Due to the previous delays in this appeal, no
extensions will be granted absent extraordinary circumstances. See id. 38.6(d).
       It is so ORDERED.

Judge’s signature: /s/ Justice Evelyn V. Keyes
                    Acting individually  Acting for the Court


Date: August 17, 2012_